Name: COMMISSION REGULATION (EEC) No 688/93 of 25 March 1993 amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade;  overseas countries and territories
 Date Published: nan

 26. 3. 93 Official Journal of the European Communities No L 73/13 COMMISSION REGULATION (EEC) No 688/93 of 25 March 1993 amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing the forecast supply balance Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 2 (6) thereof, Whereas Commission Regulation (EEC) No 388/92 (3), as last amended by Regulation (EEC) No 445/93 (4), establi ­ shes, pursuant to Article 2 of Regulation (EEC) No 3763/91 , the forecast supply balance for cereal products for the FOD ; whereas this balance allows for interchange of the quantites determined for some of the products concerned and, if necessary, for an increase during the year in the overall quantity determined ; whereas, in the light of experience and in order to meet malt requirements in the FOD, it is necessary to adjust the forecast supply balance ; whereas the Annex to Regu ­ lation (EEC) No 388/92 should therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 388/92 is hereby replaced by the Annex to this Regulation. Article 2 By way of derogation from Article 4 ( 1 ) of Regulation (EEC) No 388/92, applications for aid certificates for the supply of barley malt of Community origin may be submitted on all working days of each month. Article 3 This Regulation shall enter into force on 1 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 356, 24. 12. 1991 , p. 1 . (2) OJ No L 378, 23. 12. 1992, p. 23. (3) OJ No L 43, 19. 2. 1992, p. 16 . 0 OJ No L 49, 27. 2. 1993, p. 29 . No L 73/14 Official Journal of the European Communities 26. 3 . 93 ANNEX CEREALS SUPPLY BALANCE FOR THE FOD FOR 1993 First half of 1993 (in tonnes) Cereals originating in third countries (ACP/developing countries) or the Community Common wheat Durum wheat Barley Maize Durum wheat groats and meal Barley malt Guadeloupe 36 000 0 5 000 10 000  750 Martinique 5 000 0 2 000 13 000 1 500 500 French Guiana 1 000 0 500 1 000   Reunion 20 000 0 10 000 80 000  1 000 Total 62 000 0 17 500 104 000 1 500 2 250 187 250 Second half of 1993 (in tonnes) Cereals originating in third countries (ACP/developing countries) or the Community Common wheat Durum wheat Barley Maize . Durum wheat groats and meal Barley malt Guadeloupe 36 000 0 5 000 10 000  750 Martinique 5 000 0 2 000 13 000 1 500 500 French Guiana 1 000 0 500 1 000   Reunion 20 000 0 10 000 80 000  1 000 Total 62 000 0 17 500 104 000 1 500 2 250 187 250